                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

   SYLVIA JEAN STEPHENSON,                         )
                                                   )        Case No. 1:17-cv-194
           Plaintiff,                              )
                                                   )        Judge Travis R. McDonough
   v.                                              )
                                                   )        Magistrate Judge Susan K. Lee
   YRC, INC., d/b/a YRC FREIGHT,                   )
                                                   )
           Defendant.                              )


                                               ORDER



         This action came before the Court for a trial by jury. The issues have been tried, and the

  jury has rendered its verdict.

         During trial, Defendant YRC, Inc. (“YRC”) admitted that its employee, Charles

  Pridemore, was negligent, and that YRC, as his employer, was responsible for his negligence.

  The jury found that Plaintiff Sylvia Jean Stephenson proved by a preponderance of the evidence

  that Pridemore caused injuries or losses to her; that YRC was at fault for negligently retaining

  Pridemore, negligently entrusting him to drive a commercial vehicle, or failing to adequately

  supervise him, and that YRC’s fault caused injuries or loss to Plaintiff; and that Plaintiff was not

  at fault and did not cause injuries or loss to herself. (Doc. 99.) The jury awarded Plaintiff

  $138,000 for medical expenses, $500,000 for pain and suffering, $1,000,000 for permanent

  injury; and $500,000 for loss of enjoyment of life. (Id.) The total non-economic compensatory

  damages thus totaled $2,000,000.

         Tennessee Code Annotated § 29-39-102 imposes a non-economic damages cap in civil

  cases. Applying the cap in this case would reduce the damages awarded. However, on June 19,



Case 1:17-cv-00194-TRM-SKL Document 108 Filed 08/26/19 Page 1 of 2 PageID #: 1151
  2019, the Tennessee Supreme Court certified three questions of law that ask whether the

  statutory cap on non-economic damages violates the Tennessee Constitution. McClay v. Airport

  Mgmt. Servs., LLC, No. M2019-00511-SC-R23-CV (Tenn. June 19, 2019) (order granting

  certification). Oral argument is set for September 4, 2019. The Tennessee Supreme Court’s

  answer to the certified questions will determine the damages to which Plaintiff is entitled. As

  such, the Court deems a stay appropriate.

         Accordingly, this case is hereby STAYED for sixty days or until the Tennessee Supreme

  Court decides McClay, whichever is first. The parties are placed ON NOTICE that the Court

  intends to order them to provide any supplemental briefing on this issue within thirty days of the

  Tennessee Supreme Court’s issuance of its answer.

         SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                      2
Case 1:17-cv-00194-TRM-SKL Document 108 Filed 08/26/19 Page 2 of 2 PageID #: 1152
